Citation Nr: 0417951	
Decision Date: 07/02/04    Archive Date: 07/14/04

DOCKET NO.  97-31 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

What evaluation is warranted for bilateral plantar 
callosities with a history of plantar warts, from January 1, 
1997?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Salari, Counsel




INTRODUCTION

The veteran (claimant, appellant) had active duty service 
from October 1954 to September 1957, March 1977 to January 
1980, and from December 1980 to December 1996.  

This appeal was initially before the Board of Veterans' 
Appeals (Board) from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.  The claim was subsequently transferred 
to the Pittsburgh, Pennsylvania, RO.

In a September 2001 decision, the Board rendered a decision 
on the issue on appeal.  The veteran appealed that decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In May 2002, the Court granted a Joint Motion for 
Remand and vacated the prior decision and remanded the matter 
to the Board for further action.  In August 2003, the Board 
remanded this matter to the RO for further development and 
consideration.  Unfortunately, all appropriate action has not 
been accomplished and the case must be remanded once again. 

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  Consistent with 
the instructions below, VA will notify you of the further 
action required on your part.


REMAND

Under the Veterans Claims Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), VA has 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate every claim for VA 
benefits.  See also, 38 C.F.R. §§ 3.102, 3.159, 3.326(a) 
(2003).  VA must specifically advise the claimant what 
evidence is still necessary to substantiate his claim, what 
specific portion of that evidence he must personally secure, 
and what specific portion of that evidence VA will secure on 
his behalf.  VA must ensure that all notice and development 
action required has been accomplished.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The claimant must also be 
told to submit all pertinent evidence in his possession.  38 
U.S.C.A.§§ 5100, 5103; 38 C.F.R. § 3.159.  

In the August 2003 remand, the Board requested compliance 
with the VCAA and the requirements set forth in Quartuccio.  
The RO, however, did not accomplish this.  

The Board also notes that during a July 2003 VA examination, 
the veteran reported that he received treatment for his feet 
from a podiatrist and a chiropractor.  The RO, however, has 
not taken the appropriate steps to obtain the records on 
behalf of the claimant or provide him with the opportunity to 
submit such records.  

Accordingly, this case is REMANDED for the following 
development:

1.  The RO must ensure that all action 
necessary under the VCAA concerning the 
duty to notify and assist the appellant 
is accomplished.  This includes 
notification of the law, as well as 
compliance with the notice requirements 
as to what specific evidence VA will 
secure and what specific evidence the 
claimant must personally submit to 
substantiate his claim.  Any notice must 
indicate who is responsible for securing 
any outstanding evidence, to include 
outstanding treatment records from the 
claimant's podiatrist and chiropractor.  
If further development is necessary to 
comply with the applicable law and 
regulations, to include taking the 
necessary steps to obtain any outstanding 
medical records, that development must be 
accomplished.  The RO must provide 
adequate reasons and bases for its 
determination, to include any 
determination that the provisions of the 
VCAA have been fulfilled without 
prejudice to the appellant.  See, e.g., 
38 U.S.C.A. §§ 5100, 5103; 38 C.F.R. § 
3.159.

2.  After the above development is 
accomplished, the RO should review the 
claims file and determine if an 
additional VA examination is necessary to 
determine the severity of the bilateral 
plantar callosities.  If so, an 
appropriate examination should be 
scheduled.  If no examination is in order 
the reasons and bases for that decision 
must be provided.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2003).  In the event 
that the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice sent was 
returned as undeliverable.  

4.  Following completion of the 
foregoing, the RO must review the claims 
folders and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be taken.  

5.  Thereafter, following any other 
appropriate development, the RO should 
reconsider the appealed issue.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



